Citation Nr: 1337753	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 through September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear for an August 2013 Travel Board hearing.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim, and has been reviewed.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Finally, the Board observes that the RO adjudicated the Veteran's psychiatric claim as entitlement to service connection for depression.  However, medical evidence of record reveals diagnoses of various acquired psychiatric disorders, to include depression and general anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the claim on appeal as listed on the cover page.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The most probative evidence is against a finding that the Veteran suffers from sleep apnea.


CONCLUSION OF LAW

The requirements for establishing service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated April 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA treatment records, and post-service private treatment records.  

The Veteran was not afforded a VA examination regarding his claim of service connection for sleep apnea, and no medical opinion has otherwise been obtained.  However, the evidence does not suggest, and the Veteran does not contend, that his claimed sleep apnea manifested during service.  Moreover, there is no competent lay or medical evidence that the Veteran currently suffers from sleep apnea.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is claiming service connection for sleep apnea.  However, the Veteran's service treatment records reveal no diagnosis of sleep apnea, and the report of medical history prepared for discharge from service revealed the Veteran denying frequent trouble sleeping.  Moreover, it does not appear from the record that the Veteran alleges his claimed disorder began in service.  Additionally, no diagnosis of sleep apnea is apparent in the Veteran's post-service treatment records, although his courses of treatment for various complaints are well documented and include records of his sleeping habits while hospitalized.  At no time was sleep apnea reported or identified.

As a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no indication that he has specialized training in diagnosing sleep apnea or determining its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing sleep apnea requires medical testing, and the disorder can have many different causes, requiring medical expertise in determining the etiology.  Thus, the Veteran's contention that he suffers from sleep apnea is not a competent medical opinion.  The Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertion that he suffers from sleep apnea.

Upon review of the record in its entirety, the Board finds that the competent and probative evidence indicates that the Veteran has not been diagnosed with sleep apnea.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current diagnosis of sleep apnea, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for sleep apnea is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disorder.  The Board concludes that a VA examination is necessary prior to adjudicating this issue.

In this case, the Board notes medical treatment records demonstrating treatment for various acquired psychiatric disorders post-service.  Additionally, the Board notes the Veteran's indication of "nervous trouble" on his discharge examination, as well as his post-service statement to an examiner that his arrival in Germany, where he served during active duty, initiated the "break down" and began his long history of nervousness.  The Board finds that this evidence is sufficient to trigger VA's duty to assist by providing a VA examination to determine whether the Veteran's psychiatric disorders are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the most recent private treatment records in the claims file are dated February 2008, and the most recent VA treatment records are dated January 2009.  On remand, the Veteran should be given the opportunity to identify any providers who have treated him for mental health complaints since February 2008, and relevant VA treatment records from the Austin, Texas VA Outpatient Clinic dated from January 2009 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who treated him for mental health disorders after February 2008.  After securing any necessary authorization, request any relevant records identified.  In addition, obtain all mental health treatment records for the Veteran from the Central Texas VA Healthcare System, to include outpatient clinics dating since January 2009.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, to determine the current nature of any psychiatric disorders and to obtain an opinion as to whether such are possibly related to service.  All indicated tests should be done, including psychological testing if indicated, and all findings must be reported in detail.  
The claims file must be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran the examiner should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability (other than a personality disorder) arose during service or is etiologically related to any incident of service.

A complete rationale for all opinions expressed should 
be provided.  If the examiner is unable to furnish the requested opinion, then he or she must explain what facts cannot be determined and why.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


